ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-030 and 02-043, concluding that STEVE HALLETT of TRENTON, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.1(a) (gross neglect), and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to continue psychotherapy and attend meetings of Narcotics Anonymous and Alcoholics Anonymous on a regular basis, and that respondent should undergo random drug-screening under the supervision of the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that STEVE HALLETT is hereby reprimanded; and it is further
ORDERED that respondent shall continue psychotherapy and continue to attend meetings of Narcotics Anonymous arid Alcoholics Anonymous on a schedule to be approved by the Office of Attorney Ethics, and until the further Order of the Court; and it is further
*404ORDERED that respondent undergo random drug-screening to be arranged by the Office of Attorney Ethics, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.